COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Daniel Sherman Brown v. The State of Texas

Appellate case numbers: 01-15-00291-CR; 01-15-292-CR; 01-15-00293-CR

Trial court case numbers: 1414895, 1422157; 1422158

Trial court:              183rd District Court of Harris County

        On January 21, 2016, we issued an order, abating these appeals and remanding to the trial
court to hold a hearing to determine why appellant had not filed his brief. On February 4, 2016,
appointed counsel tendered appellant’s brief.
       Accordingly, we order the appeasl reinstated on the active docket, we withdraw our order
of January 21, 2016, and order appellant’s brief filed. The State’s brief is due on or before March
10, 2016.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually


Date: February 11, 2016